Citation Nr: 1452169	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-14 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for spine disability, claimed as arthritis of the spine.

2.  Entitlement to service connection for arthritis of the right shoulder.

3.  Entitlement to service connection for arthritis of the left shoulder.

4.  Entitlement to service connection for residuals of a chest injury, including broken ribs and a broken collarbone.

5.  Entitlement to service connection for a lung disability, to include as due to asbestos exposure.

6.  Entitlement to service connection for cancer (claimed as cancer of the abdomen).

7.  Entitlement to service connection for acid reflux.

8.  Entitlement to service connection for a hiatal hernia.

9.  Entitlement to service connection for a heart disability, to include as due to asbestos exposure. 

10.  Entitlement to service connection for an acquired psychiatric disability (claimed as a panic disorder, anxiety disorder, or posttraumatic stress disorder (PTSD)).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and P.H.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from September 1976 to June 1977.  

These matters come before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.  

In July 2014, the Veteran and a witness testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for arthritis of the right shoulder, residuals of a chest injury, including broken ribs and a broken collarbone, and an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the July 2014 Board hearing, the Veteran indicated that he wished to withdraw the claim of entitlement to service connection for a heart disability.

2.  The Veteran's service treatment records (STRs) are negative for complaints of, or treatment for, a spine disability, a left shoulder disability, or a lung disability.  

3.  The competent credible evidence of record is against a finding that the Veteran has a spine disability, a left shoulder disability, or a lung disability causally related to, or aggravated by, service.  

4.  The earliest post-service clinical evidence of possible acid reflux (GERD) is more than twenty years after separation from service.

5.  The earliest clinical evidence of cancer is more than thirty years after separation from service.

6.  There is no competent credible evidence of record that reflects that the Veteran has cancer, acid reflux (GERD), or a hiatal hernia (to include residuals of such) causally related to, or aggravated by, service, to include medication administered in service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for a heart disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for a spine disability, claimed as arthritis, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

3.  The criteria for service connection for a left shoulder disability, claimed as arthritis, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

4.  The criteria for service connection for a lung disability, to include as due to asbestos exposure, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2014).

5.  The criteria for service connection for acid reflux (GERD) have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2014).

6.  The criteria for service connection for a hiatal hernia have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2014).

7.  The criteria for service connection for cancer have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the July 2014 Board hearing, the Veteran indicated that he wished to withdraw the claim of entitlement to service connection for a heart disability.  Thus, there remain no allegations of errors of fact or law for appellate consideration on that issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Adjudicated Claims

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in April 2011.  

The claims file includes service treatment records (STRs), post service clinical records, correspondence, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  The Veteran has been informed of the evidence necessary to substantiate his claims and has been provided ample opportunity to provide the evidence.   
The Veteran testified that he has hospital records from approximately 1970 and that he has a "stack about five inches thick".  However, he has submitted only approximately five pages of private post service clinical records.  The August 2010 Saint Thomas Health Services record consists of only one page out of a noted four pages.  Records pertaining to his Nissen fundoplication in 2006 are not associated with the claims file.  He had gall bladder surgery in 2003; however, none of these records are associated with the claims file.  There are no records from any hiatal hernia surgery.  

The Veteran's claims have now been pending for more than three years.  At the July 2014 Board hearing, the Board agreed to hold the Veteran's claims file open for an additional 90 days to allow for him to submit pertinent evidence.  Despite knowledge of what is required to substantiate his claims, the Veteran has failed to provide authorization for VA to attempt to obtain pertinent records, and he has failed to provide VA with complete copies of possible pertinent records.  The duty to assist is not a one-way street.  If an appellant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds, based on the above, that VA does not have a further duty to assist the Veteran.

The Board finds that a VA examination with regard to the issues on appeal is not warranted.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006). 

As is discussed in greater detail below, the STRs are negative for complaints of, or treatment for, a spine disability, a left shoulder disability, and/or a lung disability.  
The STRs are negative for any complaints or clinical findings of fibromyalgia or arthritis.  In addition, there is no competent credible evidence which indicates that the Veteran's current disabilities may be causally related to, or aggravated by, service, to include treatment for other disabilities in service.  As the record does contain a credible competent indication that the Veteran has current spine, left shoulder, and or lung disabilities which may be related to service, a VA examination and/or opinion is not warranted.

With regard to acid reflux, a hiatal hernia, and cancer, the STRs are negative for findings of such, and there is no competent credible evidence of record which indicates that the Veteran may have such disabilities causally related to, or aggravated by, active service, to include an in-service incident of gastritis and treatment for other disabilities.  Thus, a VA examination and/or opinion is not warranted. 

The Veteran contends that he was exposed to asbestos in service.  There is no competent credible evidence of record that indicates that the Veteran may have a disability causally related to, or aggravated by, asbestos exposure; thus, it is irrelevant if the Veteran had asbestos exposure, and VA has no further duty to assist the Veteran in supporting his allegation of exposure. 

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
The Veteran contends that during service, he was injected with "experimental drugs" to slow the progression of arthritis.  He further states that he has been told by different doctors since 1983 that his "unexplained" slow digestion of stomach acids caused his esophageal cancer.  He contends that within a year of getting out of service, his family doctor told him that he had unexplained slow digestion; he further contends that this slow digestion led to his reflux, hiatal hernia, and stomach cancer.

Historically, prior to service, the Veteran was involved in a motor vehicle accident which caused several injuries.  The Veteran's September 1976 report of medical history for entrance purposes reflects that he reported having had "broken bones".  The summary of defects and diagnosis reflects that this right shoulder was normal.  September 1, 1976 correspondence from Dr. W. Francis reflects that he had treated the Veteran for an automobile accident on May 31, 1975 in which the Veteran suffered from a provisional diagnosis of cerebral concussion, dislocated right shoulder, acromo-clavicular separation, multiple contusions and abrasions, laceration of the right forearm, and cervical and lumbar muscular and ligmanetum injuries.  Dr. Francis stated that the Veteran "has fully recovered from his injuries, and will be able to carry on his normal duties.  He was last seen by me on January 7, 1976."

The Veteran entered service on September 13, 1976.  His September 1976 report of medical examination for entrance purposes reflects that his right shoulder injury had no residuals.  

A December 1976 STR reflects that the Veteran had been vomiting for two days, and had ill-defined and vague periumbilical pain.  He was assessed with probable gastritis.  

A March 1977 STR reflects that the Veteran had sharp pain, pliable masses on his collar bone, and pain that radiates down the sternum.  He was treated with Indocin (a nonsteroidal anti-inflammatory drug (NSAID)).  A subsequent March 8, 1977 STR reflects that the Veteran was having little or no relief from his post traumatic costochondritis.  He was injected in the right sternoclavicular joint and the first, second, and third costal cartilages with 1 percent plain xylocaine (lidocaine) and 1 cc each of Depomedrol.  

A March 15, 1977 STR reflects that the Veteran had some relief of symptoms with injection of medication in the costal cartilages and sternoclavicular joint but he still had some pain when he tries to lift things.  It was noted that he had essentially no response to indocin, and was still 80 percent with symptoms. 

A March 15, 1977 STR reflects that the Veteran reported pain since his automobile accident in the right stenoclavical joint and over the first three costal cartilages to a lesser degree.  He was treated with indocin, and injected with xylocaine (lidocaine), and given steroids orally.  An April 1977 STR reflects that there had been minimal improvement. 

A May 1977 Report of Medical Board reflects that prior to service, the Veteran had been treated for his acromio-clavicular separation and separation of the sternoclavicular joint on the right with good results.  It was further noted that shortly after enlistment, he began having pain, which seemed to be exacerbated by activity.  X-rays showed no evidence of separation or fracture.  X-rays of the acromioclavicular joint and costosternal joint were unremarkable.  X-ray of the sternoclavicular joint showed a callus formation.  The Veteran had been placed on a regimen of steroid injections and local anesthetics without benefit.  The diagnosis was chronic right sided sternoclavicular pain secondary to old separations.  

Correspondence from the Veteran's parent, dated in September 1977, reflects in pertinent part, that the Veteran's parent had received a letter from the Veteran and he reported that his arm was in a sling.  

April 1977 correspondence from P.B. reflects that the Veteran had reported chest pain.

Post service clinical records in evidence begin more than two decades after separation from service.  An August 2002 private record reflects that the Veteran had fibromyalgia, chronic pain, and panic attacks.  It was noted that he was having increased stress at work as well as with his oldest daughter.  It was noted that he had been in counseling with C. Lowell and "Dr. D." and that he had been treated with Paxil and Celexa.  He was also noted to have GERD type symptoms with good response to Prilosec.

August 2003 correspondence from Asthma Associates reflects that the Veteran was seen for allergic rhinitis.  He had been on allergen immunotherapy from approximately 1986 to 1996.  It was noted that since discontinuing immunotherapy in 1996, he has had a worsening problem with perennial rhinitis symptoms.  It was also noted that he has a history of reactive airway disease, and that he had a past medical history of "severe" childhood asthma.  It was noted that his environmental history is remarkable for the fact that he has an indoor dog, and was a heavy smoker for several years until 1999.

An October 2004 private record reflects that the Veteran had diagnoses of fibromyalgia, fatigue, CAD, arthralgia, seasonal allergies, GERD, and hypercholesterolemia.   

An August 2010 Saint Thomas Health Services reflects that the Veteran had a diagnosis of distal esophageal adenocarcinoma and Barrett's esophagus.  The record reflects that the Veteran had long-standing severe gastroesophageal reflux with secondary asthma, laryngeal problems and Barrett's esophagus.  

A February 2011 private record reflects that the Veteran was seen for a checkup.  He had no complaints at the time other than fatigue.  

Arthritis of the spine

The Veteran has filed a claim for service connection for arthritis of the back.  The clinical records in evidence reflect that the Veteran has fibromyalgia type pain and arthralgia.  Fibromyalgia is defined as pain and stiffness in the muscle and joints that is either diffuse or has multiple trigger points.  Arthralgia is defined as pain in a joint; it is not necessary synonymous with arthritis, which is defined as inflammation of a joint.  (DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007)).  The records do not reflect that the Veteran has arthritis of the spine.  Regardless, there is no competent credible evidence of record that the Veteran has a disability of the spine causally related to, or aggravated by, service.  

The 1976 pre-service evidence reflects that the Veteran had cervical and lumbar muscular and ligamentum injuries.  However, and importantly, the STRs are negative for complaints of, or treatment for, the Veteran's back.  The Veteran has indicated that he may have a back disability due to an incident in service when something pushed him against a railing.  (See Board hearing transcript, page 6.)  

The Board finds that the Veteran is less than credible as to any chronic back injury in service.  Not only are the STRs negative for complaints of such, but the Report of Medical Board is negative for such.  The Veteran's May 1977 Report of Medical Board reflects that the Veteran's physical examination was unremarkable, except for the sternoclavicular joint on the right.  Additionally, the lay letters from 1977 reflect that the Veteran had complaints of the arm and chest, but are negative for any back complaints.  Moreover, there is no competent credible or clinical evidence in the more than two decades after separation from service of a back disability.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Finally, there is no competent credible evidence of record that the Veteran has a back disability due to treatment for his shoulder disability in service.  

The Veteran may sincerely believe that he has a disability due to service, to include treatment he received in service.  He is competent to relate his symptoms, such as pain.  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis of arthritis, fibromyalgia, or other disabilities which may cause back pain.  The Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value. See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  In addition, the more probative opinion, of medical professionals, links his chronic pain to be more likely due to fibromyalgia, and does not provide an indication of an in-service injury, aggravation of a pre-service injury, or a current disability caused by medical treatment in service.  

In sum, the competent credible evidence of record does not support a finding of a chronic spine injury in service, and there is no competent credible opinion that the Veteran has a current spine injury due to, or aggravated by, service.   As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Lung disability, to include as due to asbestos exposure

The Veteran contends that he has a lung disability due to working with asbestos.  He testified that he was temporarily assigned duty in tearing out and carrying asbestos. (See Board hearing transcript, page 10.)  He further testified that his lungs "have always been irritated on the outside and inside", that he gets "both pain and spasms concerning" his lungs, and that he has not been diagnosed with asbestosis.  He further testified that when he explained to doctors that he had been treated with experimental drugs, doctors told him that the drugs "could very well explain" his lung problems.  He also stated that he did not know what drug was used on him in service. 

Initially, the Board notes that the STRs reflect that the Veteran was treated in service with Indocin, xylocaine, and depomedrol.  There is no competent clinical evidence of record that the drugs were "experimental" or that they have caused, or aggravated, the Veteran's lung or breathing disability.  

While the Veteran may be competent, in some situations, to repeat what he has been told, "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence." Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

In the present case, the Veteran's assertion that he has been told by doctors that unknown experimental drug injections could have caused asthma is simply too unreliable and speculative to be of probative value.  Even if there was a doctor's statement that the Veteran's treatment with a drug "could" have caused a lung disability, such an opinion would be too speculative in nature to be probative. See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  Moreover, any such opinion was allegedly based on an "unknown drug" history rather than the history of the actual drugs which were used to treat the Veteran in service. 
 
The Board also notes that there is no competent credible evidence which supports that the Veteran's assertion that he was exposed to asbestos during service.  Regardless, the Veteran has not been diagnosed with a lung disability causally related to, or chronically aggravated by, asbestos exposure.  In this regard, the Board notes that asthma is an obstructive lung disease, while asbestosis is a restrictive lung disease.

The Veteran has been diagnosed with reactive airway disease and asthma.  (See August 2003 and August 2010 private records.)  The August 2003 record notes that the Veteran had a history of "severe" childhood asthma, and that his environmental history is remarkable for the fact that he has an indoor dog, and was a smoker.  It was further noted that his chest examination showed normal air exchange, a normal inspiratory to expiratory ratio, and clear breath sounds to auscultation bilaterally. 

The clinical records are negative for any indication that the Veteran's asthma/reactive airway disease is causally related to service, to include clinical treatment in service, or asbestos exposure.  The Veteran's STRs are negative for any complaints of, or treatment for, a lung disability.  The Board finds that if the Veteran had a lung disability in service, it would have been reasonable for it to have been noted in his STRs, or in the Report of Medical Board.

The Board finds that, given the record as whole, the Veteran is less than credible with regard to any statement of a lung disability since service.  Not only are the STRs negative for complaints of such, but the Report of Medical Board is negative for such.  The Veteran's May 1977 Report of Medical Board reflects that the Veteran's physical examination was unremarkable, except for the sternoclavicular joint on the right.  It was noted that the chest x-ray was normal.  Additionally, the lay letters from 1977 reflect that the Veteran had complaints of the arm and chest, but are negative for any breathing, or lung, complaints.  There is no competent credible or clinical evidence of asthma or a lung disability in the decade after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, asthma and allergies are not "chronic diseases" for purpose of 38 C.F.R. § 3.309(a).  Chronic disease, whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).

The Veteran may sincerely believe that he has a disability due to service, to include treatment he received in service.  He is competent to relate his symptoms, such as breathing difficulties.  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent etiology opinion as to obstructive lung disease, restrictive lung disease, and breathing disabilities due to drugs.  The Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value. See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  

In sum, the competent credible evidence of record is against a finding of a lung or respiratory disability in service, and a relationship between a current disability of such and service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Arthritis of the Left Shoulder

The Veteran has filed a claim for service connection for arthritis of the left shoulder.  As noted above, the clinical records in evidence reflect that the Veteran has bilateral shoulder fibromyalgia type pain.  The records do not reflect that the Veteran has arthritis of the left shoulder.  Regardless, there is no competent credible evidence of record that the Veteran has a disability of the left shoulder causally related to, or aggravated by, service.  

The Veteran's STRs reflect that he had complaints of the right sternoclavicular joint.  The STRs do not reflect that he also had a problem with the left shoulder.  In addition, the pre-service records do not reflect a left shoulder disability which may have been aggravated by service.  The May 1977 Report of Medical Board reflects that the Veteran was diagnosed with chronic right sided sternoclavicular pain secondary to old separations.  

The Veteran contends that during service, he was injected with "experimental drugs" to slow the progression of arthritis and that the drugs paralyzed his right arm for nine days.  The STRs reflect that the Veteran was injected with medication in the right sternoclavical joint and the first, second, and third costal cartilages.  

The Veteran has also testified that he was hit by a cable across the front area of his chest.  (See Board hearing transcript, page 6.)  The Board finds that the Veteran is less than credible as to any left shoulder injury in service.  Not only are the STRs negative for complaints of such, but the Report of Medical Board is negative for such.  As the Veteran was specifically being treated, and separated from the service, for a right upper extremity disability, it is reasonable, that if the Veteran had a left shoulder disability, it would have been noted.  The Veteran's May 1977 Report of Medical Board reflects that the Veteran's physical examination was unremarkable, except for the sternoclavicular joint on the right. 

Moreover, there is no competent credible or clinical evidence in the more than two decades after separation from service of a left shoulder disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Finally, there is no competent credible evidence of record that the Veteran has a left shoulder disability due to medication administration in service.    

The Veteran is competent to relate his symptoms, such as pain.  However, as noted above, the Board finds that he is not competent to diagnosis and provide an etiology for a bone or joint disability such as arthritis.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  In addition, the more probative opinion, of medical professionals, which links his chronic pain to be more likely due to fibromyalgia, and does not provide an indication of an in-service injury, aggravation of a pre-service injury, or a current disability caused by medical treatment in service.  

In sum, the competent credible evidence of record does not support a finding of a chronic left shoulder injury in service, and there is no competent credible evidence to support a relationship between a current left shoulder disability and service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Cancer
Acid reflux
Hiatal hernia

The Veteran filed a claim for cancer of abdomen, and has contended that his "stomach cancer" was due to a slow digestion, which in turn, may have been due to "experimental" drug treatment in service.  The Veteran testified that his in service treatment with an injection was to slow the progression of arthritis, and that the injection was in the same place as his stomach cancer.

The Board has considered the Veteran's claims of entitlement to service connection for cancer, a hiatal hernia/and or residuals of such, and GERD, and finds, based on the evidence of record, that service connection is not warranted for any of the claimed disabilities.  Initially, the Board notes that the competent credible evidence does not reflect that the Veteran has been diagnosed with stomach cancer.  The clinical records reflect that the Veteran had distal esophageal adenocarcinoma.  In addition, the evidence does not reflect that the Veteran had a hiatal hernia, or residuals of such during the pendency of his claim.  

While in service, the Veteran had one incident of probable gastritis in December 1976.  There is no evidence in the STRs that the Veteran had any stomach or digestive complaints in the remaining six months of service or in the prior three months.  His symptoms, as reported on December 4, 1976, were vomiting several times each day for the past two days, and epigastric-periumbicular vague ill-defined pain.  There was no diarrhea, and no distinct tenderness; bowel sounds were normal.  He was treated with Tigan (medication used to treat nausea and vomiting).  The May 1977 Report of Medical Board reflects that the Veteran's physical examination was unremarkable, except for the sternoclavicular joint on the right.  

The Veteran contends that within a year of separation from service, he began having acid reflux, and digestive problems which eventually progressed into a hiatal hernia and stomach cancer.  Acid reflux and hiatal hernia are not chronic diseases subject to presumptive service connection under 38 C.F.R. § 3.309.  The term "chronic disease", whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a), Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).

There is no clinical indication that the Veteran's one documented incident of probable gastritis in service is causally related to post-service acid reflux (GERD), a hiatal hernia, or esophageal cancer.  The Veteran has not been shown to be competent to attest to such.

In addition, the earliest clinical evidence of digestive complaints is in 2002, more than two decades after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  An August 2002 record reflects several complaints, to include pain in the right upper quadrant, epigastric region with "GERD type symptoms with good response to Prilosec."  An October 2004 reflects a diagnosis of GERD.  The Veteran underwent a Nissen fundoplication with good results in 2006.  Subsequently, the reflux recurred secondary to heavy activity/pushing.  In August 2010, he underwent surgery due to adenocarcinoma arising in a small nodule in the background of Barrett's esophagus.  (See Saint Thomas Health Services record).  None of the records reflects that the Veteran's disabilities were causally related to, or aggravated by, service.  

The Veteran contends that his digestive problems are due to "experimental treatment" which he received in service.  As noted above, the Veteran was treated in service on several occasions, in his sternoclavicular joint and the first, second, and third costal cartilages, due to recurrent pain from a pre-service motor vehicle accident.  There is no competent credible evidence of record which reflects that the Veteran's digestive issues, to include esophageal cancer, are causally related to, or aggravated by, his medication in service.  

Any statement by the Veteran that a doctor has indicated that his treatment in service could have caused his claimed disabilities is simply too unreliable and speculative to be of probative value.  Moreover, the evidence does not reflect that any post-service clinicians reviewed the Veteran's STRs and considered the actual medication with which the Veteran was treated in service.  The post service clinical records are negative for any such evidence.  While the Veteran contends that he does not know with what drugs he was treated, his STRS clearly state that he was treated in service with Indocin, Xylocaine, and Depomedrol.  

The Veteran may sincerely believe that he has a disability due to service, to include medication administered in service.  He is competent to relate his symptoms, such as pain and reflux.  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis of GERD, hiatal hernia, and cancer, especially in light of his age, gender, the length of time since service, and his history of smoking (Post service, he was a heavy smoker for several years until approximately 1999. (See August 2003 asthma correspondence.)  The Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value. See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  

In sum, there is not competent credible evidence of record which indicates that the Veteran has cancer, acid reflux (GERD), or a hiatal hernia (or residuals of such) causally related to, or aggravated by, service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

The claim for entitlement to service connection for a heart disability, to include as due to asbestos exposure, is dismissed. 

Entitlement to service connection for spine disability, claimed as arthritis of the spine, is denied.

Entitlement to service connection for arthritis of the left shoulder is denied.

Entitlement to service connection for a lung disability, to include as due to asbestos exposure, is denied.

Entitlement to service connection for cancer (claimed as cancer of the abdomen) is denied.

Entitlement to service connection for acid reflux (GERD) is denied.

Entitlement to service connection for a hiatal hernia is denied.


REMAND


Arthritis of the Right Shoulder
Residuals of a chest injury, including broken ribs and a broken collarbone

As noted above, the clinical records in evidence reflect that the Veteran has fibromyalgia type pain and arthralgia in his bilateral shoulders and chest, among other areas.  The records do not reflect that the Veteran has arthritis of the right shoulder, or that he has residuals of a chest injury, broken ribs, or a broken collarbone.  

A May 1977 Report of Medical Board reflects that X-rays showed no evidence of separation or fracture.  X-rays of the acromioclavicular joint and costosternal joint were unremarkable.  X-ray of the sternoclavicular joint showed a callus formation.  The diagnosis was chronic right sided sternoclavicular pain secondary to old separations.  

The Board is mindful that the Veteran's pre-service injury of the acromioclavical separation and sternoclavical joint separation were not noted to be symptomatic on entrance.  To the contrary, the entrance examination report notes that he was normal.  Under C.F.R. § 3.304 (b) the Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  As the Veteran was not noted to actually have a shoulder or chest disability upon entrance, he is presumed to have been sound at that time.  

The Board finds that there is clear and unmistakable evidence that the Veteran's acromioclavicular separation and sternoclavicular joint separation existed prior to service.  (See September 1, 1976 correspondence from DR. W. Francis).  Ordinarily, the next step in the Board's analysis would be to determine if there is clear and unmistakable evidence that his injuries were not aggravated by service.  

In the Veteran's case, there is evidence that the Veteran's disabilities became symptomatic during service.  However, the evidence does not state that it was aggravated, other than due to the natural progress of the disability, or that the aggravation was not a temporary or intermittent flare-up.  Most importantly, the Board notes that the evidence does not reflect that during the pendency of the claim, the Veteran has had a current disability of the acromioclavicular or sternoclavicular joint, other than pain caused by fibromyalgia.  

The Board finds, based on the evidence noted above, that a VA examination is warranted to determine if the Veteran has a current disability of the costal cartilages, or the acromioclavicular or sternoclavicular joint, and, if so, if it permanently aggravated by service. 

Acquired psychiatric disability, claimed as a panic disorder

The Veteran has alleged several stressors as to why he has an acquired psychiatric disability due to service.  He has stated that he has an anxiety and panic disorder which was brought on and progressed after 1.) being mugged at Fort Benjamin Harrison Army Base; 2.) having to share a sleeping area with 63 other service members onboard a ship; and 3.) being harassed by soldiers and other Army personnel for being Caucasian and in the Navy.  

VA should send the Veteran a personal assault stressor notice letter, and a VA Form 21-0781a, which is compliant with 38 C.F.R. § 3.304(f)(5).

As noted above, an August 2002 private record reflects that the Veteran had been having increased stress at work and with his oldest daughter, and that he was in counseling with two individuals (C. Lowell and Dr. D.)  It was noted that he had been treated with Paxil and Celexa.  This is the earliest clinical evidence of an acquired psychiatric disability.  Records from C. Lowell and "Dr. D." are not associated with the claims file.  VA should attempt to obtain them.

If clinical records indicate that the Veteran may have an acquired psychiatric disability causally related to active service, and the Veteran has a verified stressor, schedule the Veteran for an examination. 

The Board is unsure if the Veteran has been in receipt of Social Security Administration (SSA) disability benefits.  VA should attempt to obtain all records, if any, from SSA with regard to the Veteran and his disabilities.

Finally, the Board notes that the Veteran has submitted some pages of clinical records in support of his claims. However, the pages are generally incomplete records with subsequent and/or prior pages absent.  The Veteran should be requested to submit complete copies of his pertinent medical records to allow the Board to better adjudicate his claims. 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a personal assault stressor notice letter compliant with 38 C.F.R. § 3.304(f)(5) which informs the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and request the Veteran to complete and return a VA Form 21-0781a for the alleged mugging in 1977.  Inform the Veteran that if he reported the alleged mugging to civilian and/or military authorities, he should notify VA of the details of such report.  If the Veteran reported the alleged mugging to authorities, VA should attempt to obtain all records of such.

2. Request the Veteran to identify all providers (VA and private) from whom he has received mental health treatment, and treatment for the costal cartilages, and the acromioclavicular or sternoclavicular joint on the right, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider or employer identified, to include, but not limited to: a.) Carrol Lowell; b.) Dr. "D" cited in an August 2002 record; c.) any clinician who prescribed pertinent medication to include Paxil, and Celexa; d.) Dr. Sizemore (as noted in the October 2004 record), and e.) Dr. Cates (as noted in the February 2011 record.) 

3. Request the Veteran to notify VA if he has applied for, been denied, or received Social Security Administration (SSA) disability benefits, and if so, the date and reason for such.

Notify the Veteran that if he does not respond within one year, the claim will be considered abandoned under 38 C.F.R. § 3.158.

After obtaining completed VA Forms 21-4142, attempt to obtain all identified pertinent medical records, to include including any VA health medical records. 

4.  If the Veteran has informed VA that he has applied for, been denied, or received SSA disability benefits, contact the SSA and obtain a copy of all agency records and any decision which awarded or denied the Veteran SSA disability benefits, including all medical records used to make the decision.

5.  Thereafter, schedule for the Veteran for a VA examination of his 1,2, and 3rd costal cartilages, and the acromioclavicular or sternoclavicular joint on the right.  The clinician should provide an opinion as to what if, any current disability, the Veteran has of the 1,2, and 3rd costal cartilages, and the acromioclavicular or sternoclavicular joint on the right.  If the Veteran has a disability of such, the clinician should opine as to whether it is at least as likely as not (whether there is a 50 percent or greater) that the Veteran's current disability is causally related to, or aggravated by, his service.  The examiner should consider that the Veteran was asymptomatic on entrance into service.

The clinician should consider the entire claims file and discuss the natural progression of the Veteran's disability pre-service, whether the Veteran's symptoms in service were acute and transitory or established a worsening of his pre-service disability.  

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.

6.  If, and only if, additional clinical records indicate that the Veteran may have an acquired psychiatric disability causally related to active service, and the Veteran has a verified stressor, schedule the Veteran for an examination to determine whether it is as likely as not (50 percent or greater) that the Veteran has an acquired psychiatric disability causally related to, or aggravated by, service.  

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.

7.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for arthritis of the right shoulder, and entitlement to service connection for residuals of a chest injury, including broken ribs and a broken collarbone, and entitlement to service connection for an acquired psychiatric disability with consideration of all additional evidence received since issuance of the Supplemental Statement of the Case.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


